    Case 5:18-cv-00145-RWS Document 12 Filed 03/05/19 Page 1 of 2 PageID #: 45



                                 UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      TEXARKANA DIVISION


    GWENEVERE J. BENNETT,

              Plaintiff,

    v.                                                              5:18-cv-00145-RWS

    CBE COMPANIES, INC.
    d/b/a THE CBE GROUP,

             Defendant.

 
                JOINT MOTION TO ENTER PROPOSED DISCOVERY ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff Gwenevere J. Bennett and Defendant CBE Companies, Inc., d/b/a

The CBE Group (joint “the Parties”), and files this Joint Motion to Enter Discovery Order, and

will show onto this Court as follows:

                                                               I.

1.       Pursuant the Court’s February 7, 2019 Order, the Parties were required to submit a joint

Proposed Discovery Order. Doc. 8.

2.       Attached hereto this Joint Motion is a Proposed Discovery Order based on the Court’s

sample order. The Content of the Proposed Discovery Order has been agreed to by the Parties.

3.       The Parties apologize for the issues the Parties have had in timely and properly filing said

Proposed Discovery Order in accordance with the Court’s requires and the local rules of the

Eastern District of Texas.




Joint Motion to Enter Proposed Discovery Order                                          Page 1 of 2
218.0062 Joint Motion to Enter Proposed Discovery Order.docx
    Case 5:18-cv-00145-RWS Document 12 Filed 03/05/19 Page 2 of 2 PageID #: 46



          WHEREFORE, PREMISES CONSIDERED, Plaintiff Gwenevere J. Bennett and

Defendant CBE Companies, Inc., d/b/a The CBE Group respectfully request that this Court enter

the attached Proposed Docket Control Order.

          Agreed as to form and content, and respectfully submitted:

    /s/ Nathan C. Volheim                                      /s/ Robbie Malone
    Nathan C. Volheim, Esq. #6302103                           ROBBIE MALONE
    Counsel for Plaintiff                                      Texas State Bar No. 12876450
    Admitted in the Eastern District of Texas                  Email: rmalone@mamlaw.com
    Sulaiman Law Group, Ltd.                                   EUGENE XERXES MARTIN, IV
    2500 South Highland Ave., Suite 200                        Texas State Bar No. 24078928
    Lombard, Illinois 60148                                    Email: xmartin@mamlaw.com
    (630) 568-3056 (phone)                                     JACOB MICHAEL BACH
    (630) 575-8188 (fax)                                       Texas State Bar No. 24100919
    nvolheim@sulaimanlaw.com                                   Email: jbach@mamlaw.com
                                                               MALONE AND MARTIN PLLC
                                                               Northpark Central, Suite 1850
                                                               8750 North Central Expressway
                                                               Dallas, Texas 75231
                                                               TEL: (214) 346-2630
                                                               FAX: (214) 346-2631
                                                               COUNSEL FOR DEFENDANT 




                                          CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing document has been forwarded

via CM/ECF on this 5th day of March, 2019 to all counsel of record in this case.

                                                                 /s/ Robbie Malone
                                                                 ROBBIE MALONE


 




Joint Motion to Enter Proposed Discovery Order                                                 Page 2 of 2
218.0062 Joint Motion to Enter Proposed Discovery Order.docx
